Citation Nr: 1446284	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  06-10 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ear disease other than hearing loss and tinnitus.

2.  Entitlement to service connection for residuals of renal cell carcinoma status post right nephrectomy.

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a lumbar spine disorder.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Joseph M. Lyon, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1978; he also had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005, August 2007, and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  The psychiatric issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
The Veteran testified at a Board video conference hearing before the undersigned Acting Veterans Law Judge in May 2014; a transcript of that hearing is associated with the claims file.

As an initial matter, the Board notes that the bilateral knee and ear disease claims were included in the Veteran's initial notice of disagreement in January 2006.  However, no statement of the case was ever issued with regards to those claims and a substantive appeal, VA Form 9, was never received with respect to those issues, although they were included in July 2006 and March 2013 supplemental statements of the case.  The undersigned Acting Veterans Law Judge additionally noted during the May 2014 hearing that those issues were on appeal, and the Veteran offered testimony with respect to those issues.  

In light of the Veteran's notice of disagreement and the subsequent inclusion of those issues as appellate matters, as well as the Veteran's expectation that those issues are on appeal, the Board finds that it has jurisdiction over those issues on appeal at this time.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the failure to file a timely substantive appeal is not jurisdictional and may be waived by the Board); Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).

In May 2014, the Veteran's attorney submitted medical articles without a waiver of RO consideration.  However, because this appeal is being remanded for other action, on remand, the RO should review this evidence and issue a Supplemental Statement of the Case (SSOC). See 38 C.F.R. § 19.31 (2014).

The Veteran was initially represented by Joseph M. Lyon, attorney at law.  See March 2012 VA Form 21-22a.  In a May 2013 VA Form 21-22a, the Veteran appointed Kimberly Boldt, attorney at law, as his representative.  However, in a May 2014 VA Form 21-22a, the Veteran appointed Mr. Lyon as his current representative, thereby revoking the earlier powers of attorney.  See 38 C.F.R. 
§ 14.631(f)(1) (2014).

The issues of receipt of new and material evidence in order to reopen a claim of service connection for right ear hearing loss (see May 2014 Hearing Transcript) and an increased evaluation for left ear hearing loss (see January 2013 VA Form 21-4138) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for renal cancer, kidney disease, diabetes mellitus, a lumbar spine disorder, a bilateral knee disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), due to the Veteran's metastatic renal cancer.  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In his May 2014 hearing, which was reduced to writing in the transcript of record, the Veteran stated that he wished to withdraw the claim of service connection for ear disease other than hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for ear disease other than hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In his May 2014 hearing, which the Board notes was reduced to writing via transcript which is of record, the Veteran stated that he wished to withdraw appeal of the issue of ear disease other than hearing loss and tinnitus.  The Veteran specifically conceded that his ear disease claim was regarding his hearing loss and tinnitus, and that he wished to withdraw the appeal with respect to any ear disease other than those issues.  Service connection has been granted for right ear hearing loss and tinnitus, and the left ear hearing loss claim has been referred herein for development.  There remain no allegations of errors of law or fact for appellate consideration with regards to the issue of ear disease other than hearing loss and tinnitus.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal of service connection for ear disease other than hearing loss and tinnitus is dismissed.


REMAND

With regards to the Veteran's diabetes mellitus, renal cancer, and kidney disease claims, the Board notes that the Veteran essentially contends that those issues are due to his exposure to contaminated water at Camp Lejeune.  The Veteran was stationed at Camp Lejeune from October 1974 to December 1975, and again from sometime in 1976 to July 1978.  An October 2012 VA examiner provided a negative addendum opinion, relating the kidney disease and renal cancer to the Veteran's smoking history rather than his exposure to contaminated water at Camp Lejeune, and finding no etiological link between the Veteran's diabetes and the chemicals in the contaminated water.  Since that addendum opinion, the Veteran's attorney has submitted several medical studies that suggest an association between the development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  

Newly-enacted VA regulation 38 C.F.R. § 17.400 provides an avenue for VA medical treatment or care for certain illnesses and conditions, to include kidney cancer and renal toxicity, for veterans who served at Camp Lejeune during the applicable time period.  See Federal Register, Vol. 79, No. 185 (September 24, 2014).  The new regulation only addresses the provision of medical treatment or care and not compensation benefits.  However, in light of that regulation and the recently submitted medical literature, the Board finds that another VA addendum medical opinion should be obtained at this time.  A remand of those claims is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Turning to the  lumbar spine claim, the Veteran contends that his lumbar spine disorder is related to a June 1988 injury, which was diagnosed at that time as an acute lumbar muscle sprain.  First, the Board is unable to tell from the evidence of record whether the Veteran was performing ACDUTRA or INACDUTRA service at the time he suffered the 1988 injury.  The April 2009 Retirement Point Report demonstrates creditable service during 1988, but does not indicate the type of service during that period.  Accordingly, the Board finds that issue must be remanded in order to attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA service since 1978.  

Next, the Veteran underwent a VA general medical examination in January 2005, in which he was diagnosed with lumbosacral strain without degenerative joint or disc disease on X-ray.  No opinion was rendered with regards to whether such is related to the June 1988 lumbar spine strain.  The Board finds that a remand is therefore necessary in order to obtain a VA examination and etiological medical opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the Veteran's bilateral knee claim, the January 2005 VA examination report contains a diagnosis of bilateral knee sprain without degenerative joint disease by X-ray.  The Veteran contends that during his period of active duty service, his knees were injured when a crane hoisting gun barrels on a ship swung and hit both of his knees.  The Board notes that the Veteran's service treatment records from his period of active duty from 1974 to 1978 are unavailable with the exception of his 1974 enlistment examination.  In light of the unavailability of any treatment records, the Board finds that enough evidence exists in the records in order to obtain a VA examination and etiological medical opinion in this case.  See Id.; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992) (in cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

With regards to the Veteran's psychiatric claim, the Board finds that a remand is necessary in order to attempt to obtain more information regarding his stressors and then attempt verification of those stressors again.  The Veteran has testified that he was in an overloaded helicopter that landed on a ship and then slid into the ocean, killing some people aboard.  He also indicated that he was on a boat that was hit by another ship, resulting in the death of a Corporal or Lance Corporal Purdue (first name unknown at this time).  The Veteran indicated that those stressors occurred in approximately June 1977.  The Veteran additionally indicated that while he was in the National Guard he was assigned to Nicaragua, where he was fired upon by factions in the civil war there; no time period for such deployment has been ascertained in the record at this time.  

Also, in a November 2005 psychiatric evaluation wherein the Veteran was diagnosed with PTSD, the Veteran discussed 7 alleged stressors including the 3 stressors noted above.  It does not appear that any of those stressors have been sufficiently investigated at this time.  Particularly, there does not appear to have been any attempt to corroborate the death of Corporal or Lance Corporal Purdue, nor any attempt to corroborate the alleged helicopter crash or boat accident stressors, even though it would appear enough evidence exists in the record to attempt verification of at least the helicopter stressor.  Therefore, the Board finds that a remand is necessary in order to obtain any additional information from the Veteran regarding these 7 alleged stressors and to attempt to corroborate those stressors at this time.  

Notwithstanding the above, the Board finds that a remand is necessary in order to obtain a VA psychiatric examination.  Such should be accomplished on remand.  See McLendon, supra.  

In addition, some of the VCAA notice letters in this case are extremely old and currently do not adequately contain all notice provisions in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given that the Board is remanding all of the above issues, in order to effectively cure all potential notice defects in the record, the Board finds that the AOJ should issue a compliant VCAA notice letter with respect to all the remaining issues on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Furthermore,  it is unclear if the Veteran has actual knowledge of what is necessary to substantiate a claim of service connection based on his National Guard and Reserve service with periods of ACDUTRA and INACDUTRA, as opposed to regular active duty service.  Proper notice must be provided upon remand.

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate notice with respect to his service connection for residuals of renal cell carcinoma status post right nephrectomy, kidney disease, diabetes mellitus, lumbar spine, bilateral knee, and psychiatric disorders.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 38 C.F.R. § 3.304(f) for the Veteran's psychiatric claim.

Also, send the Veteran an adequate notice letter that specifically includes the criteria necessary to substantiate a claim of service connection based on National Guard and/or Reserve service with periods of ACDUTRA and INACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on active duty service.

2. Verify all dates of Reserve and National Guard service, to include periods of ACDUTRA and INACDUTRA, from 1978 to the present.  The Board is particularly interested in any periods of service during June 1988.  Also, obtain and associate with the claims folder any STRs associated with those periods of service.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3. Obtain any relevant VA treatment records from the Cincinnati and Chillicothe VA Medical Centers, or any other VA medical facility that may have treated the Veteran since March 2013, and associate those documents with the claims file.

4. Ask the Veteran to identify any private treatment that he may have had for residuals of renal cell carcinoma status post right nephrectomy, kidney disease, diabetes mellitus, lumbar spine, bilateral knee, and any psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so informed.

5. After the above development has been completed, obtain information from the Veteran regarding his alleged in-service stressors regarding the deaths of any service members mentioned in his lay statements and/or hearing testimony.  The Veteran should provide the first and last name, rank, units, and exact dates of death for any individuals killed, to the best of his ability.  Then, contact the Joint Service Records Research Center (JSRRC), or any other appropriate agency, in an attempt to verify the claimed stressors including the helicopter crash and ship-to-boat accident and whether any service member with the last name of Purdue (or other similar spelling) was assigned to the Veteran's unit and killed during the Veteran's period of active duty service from 1974 to 1978.  If enough information does not exist in order to corroborate any alleged stressor, such should be noted in a formal finding of unavailability and associated with the claims file; the Veteran should also be so notified.

6. After the above development has been completed, request an addendum opinion from an oncologist or other appropriate specialist to determine whether the Veteran's renal cancer, kidney disease, and/or diabetes mellitus are related to contaminated water exposure at Camp Lejeune.  The examiner must be provided with the claims file; a copy of this remand; a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices; and newly-enacted 38 C.F.R. § 17.400 for review in conjunction with the examination.

The examiner should opine as to whether the Veteran's renal cancer, kidney disease, and/or diabetes mellitus is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's exposure to contaminated water while serving at Camp Lejeune. 

The examiner should be notified of the following: 

The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp Lejeune during that period and is claiming service connection for renal cancer, kidney disease, and diabetes mellitus.  

Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered. 

The examiner should also provide an opinion as to whether it is at least as likely as not that the diabetes mellitus is otherwise related to the Veteran's active service.

The examiner should specifically address the medical research and literature submitted by the Veteran's attorney in May 2014, the as well as the October 2012 VA examiner's addendum medical opinion.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

If the examiner determines that a new examination is required, one must be conducted.  

7. After the above development has been completed, schedule the Veteran for a VA orthopedic examination in order to determine whether his claimed lumbar spine and bilateral knee disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a) Lumbar Spine: The examiner should specifically state the lumbar spine disorders found, to include any arthritic condition thereof.  The examiner should then opine whether any disorder found is at least as likely as not (50 percent or greater probability) etiologically related to active service, or any verified period of ACDUTRA or INACDUTRA, particularly the June 1988 lumbar spine strain.

The examiner should specifically address the Veteran's service treatment records as well as his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since his alleged injury.  

(b) Bilateral Knees: The examiner should specifically state the bilateral knee disorders found, to include any arthritic conditions thereof.  The examiner should then opine whether any disorder found is at least as likely as not (50 percent or greater probability) etiologically related to active service, or any verified period of ACDUTRA or INACDUTRA.  

The examiner should specifically address the Veteran's assertions that he injured his bilateral knees during active service when he was injured by a swinging gun barrel and sought sick call treatment at that time.  

The examiner should also address any relevant service treatment records, the January 2005 VA examination report, and the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since his alleged injury.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

8. After the above development has been completed, schedule the Veteran for a VA psychiatric examination to determine whether any currently diagnosed psychiatric disorder is related to military service.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  

The examiner should also specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. 
§ 4.125.  Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is at least as likely as not (50 percent probability or greater) etiologically linked to any in-service stressor.  The examiner should specifically address what stressors the Veteran's PTSD diagnosis is predicated on.  The examiner should state whether any of the claimed in-service stressors are related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by 38 C.F.R. § 3.304(f)(3).

For each currently diagnosed psychiatric disorder other than PTSD, the examiner should provide an opinion regarding whether the disorder is at least as likely as not (50 percent or greater probability) was incurred during his active service or a verified period of ACDUTRA or is otherwise etiologically related to any event or circumstance of his active service or verified period of ACDUTRA.  

The examiner should consider the Veteran's lay statements regarding onset of symptomatology and continuity of symptomatology during and since discharge from service.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

9. Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the remaining claims.  If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


